DETAILED ACTION
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 August 2022 has been entered. Claims 1, 4, 5, 8-16 and 19-21 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 8-16 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 15, the applicant states “a gasket having a cylindrical body”. Applicants’ remarks, filed 2 August 2022 [page 10] states “Support for the amendment can be found in at least   [0013], [0022], [0059], [0064], and FIGS. 25-28 of the as-filed specification”. Review of the specification and drawings do not appear to show support for this claim limitation. The specification does not include any mention of the words “cylinder” or “cylindrical”. The originally filed claims only show support for the container being cylindrical, not the gasket. The figures also do not show the gasket having a cylindrical body. Figure 28 reference is defined as a “curved element” which can be seen tapering outward from the top134 to the side 138. Figure 26 which is also part of the gasket and known as the threaded element includes threads and a flange. Figure 11, which is a side view of the gasket 130, is also not in the shape of a cylinder or, as claimed, having a cylindrical body. Therefore, it appears that this limitation is a new matter limitation.
Dependent claims not specifically mentioned are rejected as depending from rejected base claims since they inherently contain the same deficiencies therein.
	 
Claim Rejections - 35 USC § 103
Claims 1, 4, 5, 8-13, 15, 16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 20020088810), in view of Thompson (US 5,904,267) and Nguyen (US 10,030,903).
Regarding claim 1, Murakami teaches an insulated beverage container retainment system (figure 4 and 6), comprising; a container (figure 4, reference 10) that is vacuum-sealed (figure 1 and paragraph 46) and having an inner cylindrical wall (figure 1, reference 12) and a connection means (figure 4, reference 60), the inner cylindrical wall having a first circumference (figure 1) and extending away from a bottom wall (figure 1, reference 14) and terminating at a container opening (figure 1, reference 18), a gasket (figure 4 and 5, reference 62) having a cylindrical body (figure 4 and 6, just below reference 62 and also at connection element 68/72) that includes a connection element (figure 4 and 6, reference 72 and 68) coupled to a curved element (figure 4, left and right side of 62 where the gasket transitions from 66 to 64 along a curve), the curved element extending from a relative top of the gasket (figure 4, top of curve near reference 64) to a relative side of the gasket (figure 4, below the top of the gasket starting at 66 down to 68) and being axially disposed around at least a portion of the connection element (figure 4, reference 72 and 68), the connection element comprising a first material (figure 4: this is inherent) and the curved element comprising a second material (figure 4: this is inherent. The first and second material can be the same), wherein the first material is adapted to engage the connection means (figure 4, reference 68 and 60) and removably couple the gasket to the vacuum-sealed container (figure 4), and the second material is adapted to contact at least a portion of a beverage container when the beverage container is positioned within the vacuum-sealed container (figure 4 and 6 and paragraph 53: Furthermore, This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Murakami is capable of performing the recited function) and the inner cylindrical wall comprising a metal material (paragraph 8). Although Murakami does not disclose the gasket having a thread and the container having a cooperating thread, Murakami does teach a snap fit arrangement between the gasket and the container (figure 4, reference 60, 68 and 72 and paragraphs 52 and 53) which would act as a connection portion.
Murakami does not explicitly teach the container having a connection means in the form of a threaded section and the gasket having a threaded element. However, Thompson does teach the container having a connection means in the form of a threaded section (figure 11C, reference 1120, 1190, 1191 and column 8, lines 13-18: Thompson teaches that the gasket 1120 can be connected to the container 1110 via a snap fit connection, similar to that disclosed by Murakami above. Alternatively, the connections 1190 and 1191 can be mateable threads as explained by Thompson) and the gasket having a threaded element (figure 11C, reference 1120, 1190, 1191 and column 8, lines 16-18).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Murakami to include the container having a connection means in the form of a threaded section and the gasket having a threaded element, as disclosed by Thompson, because having a thread would be a more secure attachment means. Furthermore, Murakami discloses the claimed invention except that the connection means is snap fit instead of threaded. Thompson shows that snap fit means and thread was an equivalent structure known in the art. In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Thompson represents evidence that snap fit means and threads were art-recognized equivalent structures for connection means. Therefore, because these two connection means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute snap fit connection for a threaded connection. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Murakami, in view of Thompson, do not explicitly teach the first material adapted to engage the connection means and removably couple the gasket to the vacuum-sealed container, and the second material is adapted to contact at least a portion of a beverage container when the beverage container is positioned within the vacuum-sealed container; and a removable beverage container size adapter being received within the vacuum-sealed container, the removable beverage container size adapter having a circumferential wall, the circumferential wall having a second circumference, wherein the second circumference is smaller than the first circumference. However, Nguyen does teach the gasket (figure 1, reference 3) having the connection element (figure 1 and 2, near reference 31 and column 4, lines 59-60: the cap/gasket 3 snaps over the container 1 at the opening, thus a snap fit connection) coupled to a curved element (figure 1 and 2 and column 5, lines 1-2: the bend that occurs connecting vertical side 31 to portion 32), the connection element comprising a first material (figure 1 and 2, reference 31 and column 4, lines 57-59: connection element 31 is made of a plastic material) and the curved element comprising a second material (figure 1 and 2, reference 32 and column 4, lines 55-63: the curved element 32 comprises Silicone, Neoprene, Thermoplastic Elastomer, etc.), wherein the first material is adapted to engage connection means and removably couple the gasket to the vacuum-sealed container (figure 5, reference 31), and the second material is adapted to contact at least a portion of a beverage container when the beverage container is positioned within the vacuum-sealed container (figure 5, reference 32); and a removable beverage container size adapter (figures 1, 2 and 7, reference 4) being received within the container (figure 1, reference 4), the removable beverage container size adapter having a circumferential wall (figure 1, reference 4), the circumferential wall having a second circumference (figure 1, reference 4), wherein the second circumference is smaller than the first circumference (figure 2: the first circumference on container 1 is larger than the second circumference on adapter 4). Regarding the removable beverage sized adapter comprising a metal material, Nguyen discloses the claimed invention except for the removable beverage container size adapter comprising a metal material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the removable beverage container size adapter comprising a metal material in order to provide a strong base with increased thermal properties. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Murakami, in view of Thompson, to include the gasket having the connection element coupled to a curved element, the threaded element comprising a first material and the curved element comprising a second material, wherein the first material is adapted to engage connection means and removably couple the gasket to the vacuum-sealed container, and the second material is adapted to contact at least a portion of a beverage container when the beverage container is positioned within the vacuum-sealed container; and a removable beverage container size adapter being received within the vacuum-sealed container, the removable beverage container size adapter having a circumferential wall, the circumferential wall having a second circumference, wherein the second circumference is smaller than the first circumference, as disclosed by Nguyen, because having a first and second material helps with a strong connection to the container and a gripping material to seal the beverage container within the retainment system, as explained by Nguyen (column 4, lines 51-67 and column 5, line 1). Furthermore, including the removable beverage container size adapter allows for using the retainment system with different sized beverage containers, as explained by Nguyen (figure 7 and column 5, lines 22-24).
Regarding claim 4, Murakami, in view of Thompson and Nguyen, teach all of the claim limitations of claim 1, as shown above. Furthermore, Nguyen teaches the relative top (figure 1 and 2, reference 32) presents a gasket opening (figure 1, reference 33), the gasket opening having a third circumference (figure 2, reference 33), wherein the third circumference is smaller than the first circumference (figure 2: the third circumference at reference 33 is smaller than the first circumference of container 1).
Regarding claim 5, Murakami, in view of Thompson and Nguyen, teach all of the claim limitations of claim 1, as shown above. Furthermore, Nguyen teaches the first material comprises a plastic material or a metal material (figure 1 and 2, reference 31 and column 4, lines 57-59: connection element 31 is made of a plastic material), and the second material comprises a rubber material or a polymeric material (figure 1 and 2, reference 32 and column 4, lines 55-63: the second material 32 comprises Silicone, Neoprene, Thermoplastic Elastomer, etc. which are rubber or polymeric materials).
Regarding claim 8, Murakami, in view of Thompson and Nguyen, teach all of the claim limitations of claim 4, as shown above. Furthermore, Nguyen teaches the removable beverage container size adapter is receivable within the container between the bottom wall of the container and the relative top of the gasket (figure 1 and 2, reference 4).
Regarding claim 9, Murakami, in view of Thompson and Nguyen, teach all of the claim limitations of claim 1, as shown above. Furthermore, Nguyen teaches the removable beverage container size adapter is adapted to receive a bottom perimeter ring of the beverage container (figure 7, bottom of the 12oz can: Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Nguyen is capable of performing the recited function).
Regarding claim 10, Murakami, in view of Thompson and Nguyen, teach all of the claim limitations of claim 9, as shown above. Furthermore, Nguyen teaches the removable beverage container size adapter includes a circumferential recessed portion (figure 1 and 2, top of reference 4) adapted to receive the bottom perimeter ring of the beverage container (figure 7, bottom of the 12oz can: Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Nguyen is capable of performing the recited function).
Regarding claim 11, Murakami, in view of Thompson and Nguyen, teach all of the claim limitations of claim 1, as shown above. Furthermore, Nguyen teaches wherein when the gasket is coupled to the container, the removable beverage container size adapter is received within the container, and the beverage container is a 12 oz. beverage can, the gasket is adapted to contact the beverage container and secure the beverage container within the container (figure 7: Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Nguyen is capable of performing the recited function).).
Regarding claim 12, Murakami, in view of Thompson and Nguyen, teach all of the claim limitations of claim 1, as shown above. Furthermore, Nguyen teaches wherein when the gasket is coupled to the container, the removable beverage container size adapter is not received within the container, and the beverage container is a 16 oz. beverage can, the gasket is adapted to contact the beverage container and secure the beverage container within the container (figure 5: Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Nguyen is capable of performing the recited function).
Regarding claim 13, Murakami, in view of Thompson and Nguyen, teach all of the claim limitations of claim 1, as shown above. Furthermore, Nguyen teaches the connection element comprising a plastic material or a metal material (figure 1 and 2, reference 31 and column 4, lines 57-59: The connection element 31 is made of a plastic material. When combining the threaded portion disclosed by Thompson, with the gasket of modified Murakami, the limitation is met).
Regarding claim 15, Murakami teaches an insulated beverage container retainment system (figure 4 and 6), comprising; a container (figure 4, reference 10) that is vacuum-sealed (figure 1 and paragraph 46) and having an inner cylindrical wall (figure 1, reference 12) and a connection means (figure 4, reference 60), the inner cylindrical wall having a first circumference (figure 1) and extending away from a bottom wall (figure 1, reference 14) and terminating at a container opening (figure 1, reference 18), wherein the container is vacuum sealed below the connection means (figure 1 and 4 and paragraph 46); a gasket (figure 4 and 5, reference 62) having a cylindrical body (figure 4 and 6, just below reference 62 and also at connection element 68/72) that includes a connection element (figure 4 and 6, reference 72 and 68) coupled to a curved element (figure 4, left and right side of 62 where the gasket transitions from 66 to 64 along a curve), the curved element extending from a relative top of the gasket (figure 4, top of curve near reference 64) to a relative side of the gasket (figure 4, below the top of the gasket starting at 66 down to 68) and being axially disposed around at least a portion of the connection element (figure 4, reference 72 and 68), the connection element comprising a first material (figure 4: this is inherent) and the curved element comprising a second material (figure 4: this is inherent. The first and second material can be the same), wherein the first material is adapted to engage the connection means (figure 4, reference 68 and 60) and removably couple the gasket to the vacuum-sealed container (figure 4), and the second material is adapted to contact at least a portion of a beverage container when the beverage container is positioned within the vacuum-sealed container (figure 4 and 6 and paragraph 53: Furthermore, This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Murakami is capable of performing the recited function) and the inner cylindrical wall comprising a metal material (paragraph 8). Although Murakami does not disclose the gasket having a thread and the container having a cooperating thread, Murakami does teach a snap fit arrangement between the gasket and the container (figure 4, reference 60, 68 and 72 and paragraphs 52 and 53) which would act as a connection portion.
Murakami does not explicitly teach the container having a connection means in the form of a threaded section and the gasket having a threaded element. However, Thompson does teach the container having a connection means in the form of a threaded section (figure 11C, reference 1120, 1190, 1191 and column 8, lines 13-18: Thompson teaches that the gasket 1120 can be connected to the container 1110 via a snap fit connection, similar to that disclosed by Murakami above. Alternatively, the connections 1190 and 1191 can be mateable threads as explained by Thompson) and the gasket having a threaded element (figure 11C, reference 1120, 1190, 1191 and column 8, lines 16-18).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Murakami to include the container having a connection means in the form of a threaded section and the gasket having a threaded element, as disclosed by Thompson, because having a thread would be a more secure attachment means. Furthermore, Murakami discloses the claimed invention except that the connection means is snap fit instead of threaded. Thompson shows that snap fit means and thread was an equivalent structure known in the art. In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Thompson represents evidence that snap fit means and threads were art-recognized equivalent structures for connection means. Therefore, because these two connection means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute snap fit connection for a threaded connection. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Murakami, in view of Thompson, do not explicitly teach the first material is adapted to engage connection means and removably couple the gasket to the vacuum-sealed container, and the second material is adapted to contact at least a portion of a beverage container when the beverage container is positioned within the vacuum-sealed container; and a removable beverage container size adapter having at least one circumferential wall that is received between the bottom wall of the container and the relative top of the gasket, at or near a relative bottom of the container, a first circumferential wall of the at least one circumferential wall having a second circumference, wherein the second circumference is smaller than the first circumference. However, Nguyen does teach the gasket (figure 1, reference 3) having the connection element (figure 1 and 2, near reference 31 and column 4, lines 59-60: the cap/gasket 3 snaps over the container 1 at the opening, thus a snap fit connection) coupled to a curved element (figure 1 and 2 and column 5, lines 1-2: the bend that occurs connecting vertical side 31 to portion 32), the connection element comprising a first material (figure 1 and 2, reference 31 and column 4, lines 57-59: connection element 31 is made of a plastic material) and the curved element comprising a second material (figure 1 and 2, reference 32 and column 4, lines 55-63: the curved element 32 comprises Silicone, Neoprene, Thermoplastic Elastomer, etc.), wherein the first material is adapted to engage connection means and removably couple the gasket to the vacuum-sealed container (figure 5, reference 31), and the second material is adapted to contact at least a portion of a beverage container when the beverage container is positioned within the vacuum-sealed container (figure 5, reference 32); and a removable beverage container size adapter (figures 1, 2 and 7, reference 4) having at least one circumferential wall (figure 1, reference 4) that is received between the bottom wall of the container and the relative top of the gasket (figure 1 and 2, reference 4) at or near a relative bottom of the container (figure 1, reference 4), a first circumferential wall of the at least one circumferential wall having a second circumference (figure 1, reference 4), wherein the second circumference is smaller than the first circumference (figure 2: the first circumference on container 1 is larger than the second circumference on adapter 4). Regarding the removable beverage sized adapter comprising a metal material, Nguyen discloses the claimed invention except for the removable beverage container size adapter comprising a metal material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the removable beverage container size adapter comprising a metal material in order to provide a strong base with increased thermal properties. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Murakami, in view of Thompson, to include the gasket having the connection element coupled to a curved element, the threaded element comprising a first material and the curved element comprising a second material, wherein the first material is adapted to engage connection means and removably couple the gasket to the vacuum-sealed container, and the second material is adapted to contact at least a portion of a beverage container when the beverage container is positioned within the vacuum-sealed container; and a removable beverage container size adapter having at least one circumferential wall that is received between the bottom wall of the container and the relative top of the gasket, at or near a relative bottom of the container, a first circumferential wall of the at least one circumferential wall having a second circumference, wherein the second circumference is smaller than the first circumference, as disclosed by Nguyen, because having a first and second material helps with a strong connection to the container and a gripping material to seal the beverage container within the retainment system, as explained by Nguyen (column 4, lines 51-67 and column 5, line 1). Furthermore, including the removable beverage container size adapter allows for using the retainment system with different sized beverage containers, as explained by Nguyen (figure 7 and column 5, lines 22-24).
Regarding claim 16, Murakami, in view of Thompson and Nguyen, teach all of the claim limitations of claim 15, as shown above. Furthermore, Nguyen teaches the removable beverage container size adapter further includes a circumferential recessed portion (figure 1 and 2, top of reference 4) adapted to receive a bottom portion of the beverage container (figure 7, bottom of the 12oz can: Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Nguyen is capable of performing the recited function).
Regarding claim 19, Murakami, in view of Thompson and Nguyen, teach all of the claim limitations of claim 15, as shown above. Furthermore, Nguyen teaches the second material comprises a rubber material or polymeric material (figure 1 and 2, reference 32 and column 4, lines 55-63: the second material 32 comprises Silicone, Neoprene, Thermoplastic Elastomer, etc. which are all rubber material or polymeric material).
Regarding claim 20, Murakami, in view of Thompson and Nguyen, teach all of the claim limitations of claim 19, as shown above. Furthermore, Nguyen teaches the first material comprising a plastic material or a metal material (figure 1 and 2, reference 31 and column 4, lines 57-59: The first material 31 is made of a plastic material. When combining the threaded portion disclosed by Thompson, with the gasket of modified Murakami, the limitation is met).
Regarding claim 21, Murakami, in view of Thompson and Nguyen, teach all of the claim limitations of claim 1, as shown above. Furthermore, Murakami teaches the container is vacuum sealed below the connection means (figure 1 and 4 and paragraph 46).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 20020088810), in view of Thompson (US 5,904,267) and Nguyen (US 10,030,903), as applied to claim 1 above, and further in view of La Kier et al. (US D551,984).
Regarding claim 14, Murakami, in view of Thompson and Nguyen, teach all of the claim limitations of claim 1, as shown above. 
Murakami, in view of Thompson and Nguyen, do not explicitly teach the container further including an outer wall that defines a grip portion thereon. However, La Kier does teach the container further having an outer wall that defines a grip portion thereon (figure 3 and 4).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the system of Murakami, in view of Thompson and Nguyen, to include the container further having an outer wall that defines a grip portion thereon, as disclosed by La Kier, because having the container further having an outer wall that defines a grip portion thereon allows for easily gripping the container with less worry of the container slipping out of the users hand.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 8-11, 13-16, 19, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-9 of U.S. Patent No. 11, 414,258. Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 1, US Patent 11,414,258 (claim 5) discloses all of the claim limitations of claim 1.
Regarding claim 4, US Patent 11,414,258 (claim 1) discloses all of the claim limitations of claim 4.
Regarding claim 5, US Patent 11,414,258 (claim 1) discloses all of the claim limitations of claim 5.
Regarding claim 8, US Patent 11,414,258 (claim 7) discloses all of the claim limitations of claim 8.
Regarding claim 9, US Patent 11,414,258 (claim 7) discloses all of the claim limitations of claim 9.
Regarding claim 10, US Patent 11,414,258 (claim 7) discloses all of the claim limitations of claim 10.
Regarding claim 11, US Patent 11,414,258 (claim 7) discloses all of the claim limitations of claim 11.
Regarding claim 13, US Patent 11,414,258 (claim 1) discloses all of the claim limitations of claim 13.
Regarding claim 14, US Patent 11,414,258 (claim 8) discloses all of the claim limitations of claim 14.
Regarding claim 15, US Patent 11,414,258 (claim 7) discloses all of the claim limitations of claim 15.
Regarding claim 16, US Patent 11,414,258 (claim 7) discloses all of the claim limitations of claim 16.
Regarding claim 19, US Patent 11,414,258 (claim 1) discloses all of the claim limitations of claim 19.
Regarding claim 20, US Patent 11,414,258 (claim 1) discloses all of the claim limitations of claim 20.
Regarding claim 21, US Patent 11,414,258 (claim 1) discloses all of the claim limitations of claim 21.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11, 414,258, in view of Nguyen (US 10,030,903).
Regarding claim 12, US Patent 11,414,258 (claim 9) discloses all of the claim limitations of claim 1, as shown above. US Patent 11,414,258 does not teach wherein when the gasket is coupled to the insulating container, the removable beverage size adapter is not received within the insulating container, and the beverage container is a 16 oz. beverage can, the gasket is adapted to contact the beverage container and secure the beverage container within the insulating container. However, Nguyen does teach wherein when the gasket is coupled to the insulating container, the removable beverage size adapter is not received within the insulating container, and the beverage container is a 16 oz. beverage can, the gasket is adapted to contact the beverage container and secure the beverage container within the insulating container (figure 5: Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Nguyen is capable of performing the recited function). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of US Patent 11,414,258 to include wherein when the gasket is coupled to the insulating container, the removable beverage size adapter is not received within the insulating container, and the beverage container is a 16 oz. beverage can, the gasket is adapted to contact the beverage container and secure the beverage container within the insulating container, as disclosed by Nguyen, because removing the adapter allows for fitting taller containers, as explained by Nguyen (column 5, lines 6-11).

Response to Arguments
Applicant's arguments filed 2 August 2022 have been fully considered but they are not persuasive.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
	Regarding claims 1 and 15, applicant argues “Applicant submits that the references, both alone or in combination, fail to teach the above-noted features because none of the references teach a gasket having a cylindrical body. In fact, Murakami at best discusses a cap 62 that includes “an upper, crowned center 64 surrounded by a depending skirt 66.” See Murakami, FIG. 4. Thompson, on a similar note, at best discusses “a narrower neck portion 1120” shaped to fit upper portions of disposable bottles having generally conical shapes. See Thompson, FIG. 2A. Nguyen also discusses a “cap 3” that at best defines a semi-conical shape. Applicant submits that even if somehow one of these references disclosed a gasket having a cylindrical body, which they do not, that they further fail to teach “a threaded element coupled to a curved element, the curved element extending from a relative top of the gasket to a relative side of the gasket and being axially disposed around at least a portion of the threaded element,” as similarly claimed in the amended independent claims”. Examiner respectfully disagrees. As shown in the 112 rejection above, the applicant does not have support for the claim limitation “a gasket having a cylindrical body”. Regardless of this, the prior art does teach this limitation (Murakami teaches a gasket having a cylindrical body located just below reference 62 in figure 4 and also at connection element 68/72 shown in figures 4 and 6). Furthermore, as shown n the rejections above, the modified prior art discloses the claimed subject matter of “a threaded element coupled to a curved element, the curved element extending from a relative top of the gasket to a relative side of the gasket and being axially disposed around at least a portion of the threaded element” [see the rejection of claims 1 and 15]. 
Regarding the limitation “the removable beverage sized adapter comprising a metal material”, Nguyen discloses the claimed invention except for the removable beverage container size adapter comprising a metal material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the removable beverage container size adapter comprising a metal material in order to provide a strong base with increased thermal properties. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Furthermore, as stated in the interview summary, mailed 13 July 2022, the applicant does not show any criticality to why the adapter must be a metal material. Even if criticality is shown, Peters (US 20150128637) disloses this feature in paragraph 90. Since the prior art teaches the claim limitations of claims 1 and 15, the claims remain rejected. 
Regarding claim 14, the applicant only argues that the prior art does not disclose the claim limitations of claims 1 and 15, and therefore, do not teach the limitations of a dependent claim. As shown above, the claims are disclosed by the prior art and therefore all claims remain rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peters (US 20150128637) discloses a system including an adapter made of metal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Primary Examiner, Art Unit 3735